Citation Nr: 1201871	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In May 2010, the matter was remanded by the Board to obtain a VA examination of the Veteran's current hearing loss severity and to obtain an adequate medical opinion as to the social and occupational impairment due to his service-connected hearing loss, if any.

In a June 2010 examination report, the examiner provided an opinion in its entirety, as follows:

An impairment such as a hearing loss does not render an individual unemployable.  Gainful employment should be possible with state of the art amplification, assistive technology, and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act.

The Board finds that this medical opinion remains inadequate.  While the examiner discussed the occupational effects, his medical opinion failed to address the functional effects caused by the Veteran's hearing disability, to include social impairment and effects on daily living, not simply "unemployability".

According to 38 C.F.R. § 4.10 , "[t]his imposes on the medical examiner the responsibility of furnishing, in addition to the etiological, anatomical, pathological, laboratory and prognostic data require for ordinary medical classification, full description of the effects of disability upon the person's ordinary activity."

Indeed, the United States Court of Appeals for Veterans Claims (Court) held, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), that in addition to dictating objective test results, a VA audiologist must fully describe in his or her final report, the functional effects caused by a hearing disability.  The Court reasoned that although the schedular criteria for hearing loss ratings involve only a mechanical application of objective test results, whether an extraschedular rating is warranted is not determined exclusively by objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must be remanded for compliance with the May 2010 Board Remand and an adequate medical opinion must be obtained.

Also in this regard, once VA undertakes the effort to provide an examination in a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

As such, an addendum medical opinion is required to include a discussion of the functional effects caused by the Veteran's hearing disability and specifically, the social impairment and effects on daily living, if any.

In this regard, the Board understands, thoroughly, the examiner's concerns, however, cases such as these are routinely vacated by the Veteran's Court unless the Board complies with the Court's determinations, such as Martinak.

Accordingly, the case is REMANDED for the following action:

1. If possible, request that the medical professional who conducted the June 2010 VA examination review the claims file and provide an addendum medical opinion.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (a second examination is not required). 

The examiner should comment on the Veteran's current level of social and occupational impairment due to his bilateral hearing loss.  Specifically, the examiner should address the functional effects caused by his hearing disability, including the effects on daily living, if any.  See Martinak v. Nicholson, 21 Vet. App. 477, 455 (2001).  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot answer without resorting to speculation, he should explain why it would be speculative to respond.

If the June 2010 examiner is no longer available, the claims file should be reviewed by a VA physician for medical opinions as requested above.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

2. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


